




Exhibit 10.4




WILLBROS GROUP, INC.


WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (this “Agreement”), made as of the 10th day of
February, 2015 and effective as of the Effective Date, defined below, is made by
and among Willbros Group, Inc., acting on behalf of itself and its subsidiaries
and affiliates (together with all successors thereto, “Company”), and James L.
Gibson (“Participant”).
WHEREAS, Participant is eligible for a benefit under that certain Willbros
Group, Inc. 2010 Management Severance Plan for Executives (“Severance Plan”) by
reason of Participant’s termination of employment on March 31, 2015 (the
“Termination Date”);


WHEREAS, Participant is willing to forego severance benefits otherwise owing to
him under the Severance Plan, in consideration of (i) the Company’s subsidiary,
Willbros United States Holdings, Inc. (“WUSH”), entering into a consulting
agreement as set forth in Exhibit A attached hereto, (ii) the elimination of the
period of duration of certain of the post-employment covenants under Article VI
of the Severance Plan, as provided in Section 3 of this Agreement, and (iii) the
other terms and conditions of this Agreement, including, but not limited to, the
timely execution, return and non-revocation of this Agreement and the First
Acknowledgment and Signature by the First Release Deadline (defined below) and
the timely execution, return and non-revocation of the Second Acknowledgment,
Release and Signature by the Second Release Deadline (defined below); and


WHEREAS, the provisions of the Severance Plan continue in effect as of and after
the Termination Date, except to the extent such provisions are modified in this
Agreement;


NOW THEREFORE, in consideration of the representations, covenants and mutual
promises set forth in this Agreement, the parties agree as follows:


1.Waiver of Severance Benefit. Participant agrees to waive, and does hereby
forfeit and waive, any and all rights to any Severance Benefit (as defined in
the Severance Plan) under the Severance Plan.
Except as modified by Participant’s waiver of any and all Severance Benefit and
the Company’s waiver of certain provisions of Article VI of the Severance Plan
(as provided in paragraph 3 below), the terms and conditions of the Severance
Plan, continue in full force and effect.
2.
Stock Awards; Annual Bonus.


1



--------------------------------------------------------------------------------






(a) Time-Based Restricted Stock.    Participant previously has been granted
forty-nine thousand two hundred sixty-three (49,263) shares of time-based
restricted stock under the Willbros Group, Inc. 2010 Stock and Incentive
Compensation Plan, as amended (the “2010 Stock Plan”), the ownership of which
has not yet vested in Participant as of the date this Agreement is executed by
Participant, pursuant to the terms of the Restricted Stock Award Agreements
evidencing such grants. All such shares of restricted stock granted to
Participant that have not yet vested prior to the Termination Date shall vest in
full on the Termination Date. Participant acknowledges that withholding taxes
will be due on such shares when vested. Participant may satisfy the withholding
requirement in whole by paying cash to the Company to discharge the withholding
obligation, such payment to be made no later than twelve (12) days following the
Termination Date. If Participant does not elect to satisfy the withholding
requirement by paying cash in accordance with the preceding sentence,
Participant hereby agrees that the Company may withhold shares of restricted
stock having a Fair Market Value (as defined in the 2010 Stock Plan) equal to
the minimum statutory total tax which is to be withheld on the transaction.
(b) Unvested Performance-Based Restricted Stock Units. Participant previously
has earned and been granted fifteen thousand eighty-four (15,084) restricted
stock units under the 2010 Stock Plan, the ownership of which has not yet vested
in Participant as of the date this Agreement is executed by Participant,
pursuant to the terms of the Restricted Stock Unit Award Agreements evidencing
such grants. All such restricted stock units granted to Participant that have
not yet vested prior to the Termination Date shall vest in full on the
Termination Date. Participant acknowledges that withholding taxes will be due on
such units when vested. Participant may satisfy the withholding requirement in
whole by paying cash to the Company to discharge the withholding obligation,
such payment to be made no later than twelve (12) days following the date on
which Participant is notified that units have vested. If Participant does not
elect to satisfy the withholding requirement by paying cash in accordance with
the preceding sentence, Participant hereby agrees that the Company may withhold
shares from such units having a Fair Market Value (as defined in the 2010 Stock
Plan) equal to the minimum statutory total tax which is to be withheld on the
transaction.
(c) Unearned Performance-Based Restricted Stock Units.    Participant is party
with the Company to three Restricted Stock Unit Award Agreements dated May 20,
2014 (the “2014 RSU Award Agreements”), under which he may become entitled to
awards of restricted stock units under the 2010 Stock Plan. Each of the 2014 RSU
Award Agreements remains in effect in accordance with its terms.
(d)    Participant is a participant in the Company’s Amended and Restated
Management Incentive Compensation Program. Participant’s participation in that
program remains in effect in accordance with its terms.

2



--------------------------------------------------------------------------------






3.    Post-employment Restrictive Covenants of Severance Plan. Provided that
Participant timely executes and returns the Second Acknowledgement, Release and
Signature and the same becomes non-revocable, Company agrees that, effective as
of the Effective Date, it does hereby waive and release Participant from, and
Company will not enforce, Sections 6.2 (Non-Competition), and 6.3.4
(Non-Solicitation) of the Severance Plan. All other post-employment provisions
and restrictions and other terms and conditions of the Severance Plan which
survive termination of employment shall continue to apply to the Participant.
4.     Health Coverage. Health coverage under the Willbros United States
Holdings, Inc. Comprehensive Welfare Benefits Plan and the Willbros United
States Holdings, Inc. Executive Benefits Plan will terminate at the end of the
month in which Termination Date occurs. Participant and his dependents will be
eligible to elect to continue coverage for the applicable period of time
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
described in information concerning coverage continuation rights which will be
separately mailed to Participant.
5.    Consulting Agreement. WUSH and Participant shall enter into the Consulting
Agreement attached hereto as Exhibit A, effective as of April 1, 2015; provided
that the Consulting Agreement will not be effective (and no compensation
thereunder will be paid or payable) until the Second Acknowledgment, Release and
Signature has been executed and becomes non-revocable, and, provided, further
that Participant shall have resigned, effective as of the Termination Date, from
all appointments or positions which he may then hold with the Company or any of
its affiliates.
6.    Public Information. The Company agrees to allow Participant’s prior review
and comment on any press release, 8‑K filing, and WG Connect posting relating to
the termination of his employment with the Company. The Company reserves the
right to make any disclosure required by law and/or the rules of the New York
Stock Exchange.
7.    Continuing Cooperation. Participant acknowledges that the above recited
consideration is consideration to which he is not otherwise entitled and
therefore comprise adequate consideration for Participant’s fulfillment of the
obligations below. Accordingly, Participant shall comply with the following
continuing obligations for a period of three (3) years from the Termination
Date:
(a)    Cooperation: Participant agrees to be available by email or telephone to
provide transitional information, advice and counsel to Company in matters
related to Participant’s former responsibilities.
(b)    Litigation Assistance: Participant shall, upon reasonable notice and
written request, and subject to Participant’s availability, furnish such
information and assistance to the Company as may reasonably be required by
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings involving the Company. This obligation

3



--------------------------------------------------------------------------------






includes, without limitation, meeting with counsel for the Company at reasonable
times upon request, and providing testimony in court, before an arbitrator, or
other convening authority, or upon deposition that is truthful, accurate, and
complete, according to information known to Participant. Company agrees it will
reimburse Participant for all reasonable out-of-pocket expenses incurred in
rendering such assistance upon Participant’s submission of expense records in
accordance with Company’s expense reimbursement policy.
8.    Release. Except with respect to all of the Company’s obligations hereunder
and under the Severance Plan (to the extent the same are not modified herein),
the Participant, and Participant’s heirs, executors, assigns, agents, legal
representatives, and personal representatives, hereby release, acquit and
forever discharge the Company, its predecessors, successors, parent,
subsidiaries, affiliates, operating units and their respective officers,
directors, agents, servants, employees, attorneys, stockholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
obligations, promises, acts, agreements, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to the day prior to execution of this
Agreement that arose out of or were related to the Participant’s employment with
the Company or the Participant’s termination of employment with the Company
including, but not limited to, any and all claims or demands pursuant to Title
VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000e, et seq., which prohibits discrimination in employment based
on race, color, national origin, religion or sex; the Civil Rights Act of 1866,
42 U.S.C. § 2000e, et seq., 42 U.S.C. §1981, 1983 and 1985, which prohibits
violations of civil rights; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1),
which prohibits unequal pay based upon gender; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. §1001, et seq., which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §
12101, et seq. and the Rehabilitation Act of 1973, which prohibit discrimination
against the disabled; the Family and Medical Leave Act of 1993, as amended 29
U.S.C. § 2601, et seq., which provides medical and family leave; the federal
Worker Adjustment and Retraining Notification Act (as amended) and similar laws
in other jurisdictions; the Texas Pay Day Law; and all other federal, state or
local laws or regulations prohibiting employment discrimination, and any claims
for wrongful discharge, breach of contract, breach of the implied covenant of
good faith and fair dealing, fraud, discrimination, harassment, defamation,
infliction of emotional distress, termination in violation of public policy,
retaliation, including workers’ compensation retaliation under state statutes,
tort law, contract law, libel, slander, or claims for retaliation, or other
claims arising under any local, state or federal regulation, statute or common
law. This Release does not apply to the payment of any and all benefits and/or
monies earned, accrued, vested or otherwise owing, if any, to the

4



--------------------------------------------------------------------------------






Participant under the terms of a Company-sponsored tax qualified retirement or
savings plan, except that the Participant hereby releases and waives any claims
that his termination was to avoid payment of such benefits or payments, and
that, as a result of his termination, he is entitled to additional benefits or
payments. Additionally, this Release does not apply to any of Participant’s
rights or obligations with respect to indemnification or directors’ and
officers’ liability coverage to which Participant is entitled or subject in his
capacity as a former officer or employee of the Company. This Release does not
apply to any claim or rights which might arise out of the actions of the Company
after the date the Participant signs this Agreement. Further, notwithstanding
anything herein to the contrary, nothing herein or otherwise shall release the
Company from any claims, rights or damages that may not be released or waived as
a matter of law.
9.    No Inducement. Participant agrees that no promise or inducement to enter
into this Agreement has been offered or made except as set forth in this
Agreement, that the Participant is entering into this Agreement without any
threat or coercion and without reliance or any statement or representation made
on behalf of the Company or by any person employed by or representing the
Company, except for the written provisions and promises contained in this
Agreement.
10.    Damages. The parties agree that damages incurred as a result of a breach
of this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Participant files a claim against the Company with respect to a claim released
by Participant herein (other than a proceeding before the EEOC), the Company may
withhold or retain, or require reimbursement of all or any portion of the
benefits under this Agreement or the Consulting Agreement until such claim is
withdrawn by Participant.
11.    Advice of Counsel; Time to Consider; Revocation. Participant acknowledges
the following:
(a)    Participant has read this Agreement, and understands its legal and
binding effect. Participant is acting voluntarily and of Participant’s own free
will in executing this Agreement.
(b)    Participant has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Agreement.
(c)    Participant was given at least twenty-one (21) days to consider the terms
of this Agreement before signing it. If Participant elects to take less than
twenty-one (21) days to consider this Agreement, he does so knowingly, willingly
and on the advice of counsel, with full understanding that he is waiving a
statutory right to take the full twenty-one (21) days.

5



--------------------------------------------------------------------------------






(d)    Participant understands that, if Participant signs this Agreement,
Participant may revoke it within seven days after signing it by delivering
written notification of intent to revoke within that seven day (7) period.
Participant understands that this Agreement, and the First Acknowledgment and
Signature, attached hereto, will not be effective until after the seven (7) day
period has expired. THE PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE
EIGHTH (8TH) DAY FOLLOWING THE DATE ON WHICH EMPLOYEE SIGNS THIS AGREEMENT (the
“Effective Date”).
(e)    Participant further acknowledges that he has been advised that if he
exercises his right to revoke this Agreement after signing it, he will not be
eligible for the other benefits described herein to which he is not otherwise
lawfully entitled as of the Termination Date.
(f)    The First Release Deadline is the twenty-first (21st) day from the date
of this Agreement, which is the date that this Agreement was provided to
Participant.
(g) Participant agrees to execute and return to the Company the Second
Acknowledgment, Release and Signature attached hereto, within twenty-one (21)
days of the Termination Date (the “Second Release Deadline”) and acknowledges
that the release which is Annex A to the Second Acknowledgement, Release and
Signature is a separate, second release effective as of the Termination Date.
12.    No Admission. This Agreement shall not be construed as an admission by
the Company of any liability whatsoever, or as an admission by the Company of
any violation of rights, or of the Participant’s rights, or of any person, or
any violation of any order, law, statute, duty or contract.
13.    Severability. If all or any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
14.    Amendment. This Agreement shall not be altered, amended, or modified
except by written instrument executed by the Company and the Participant. A
waiver of any portion of this Agreement shall not be deemed a waiver of any
other portion of this Agreement.
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
16.    Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.

6



--------------------------------------------------------------------------------






17.    Rules of Construction. Reference to a specific law shall include such
law, any valid regulation promulgated thereunder, and any comparable provision
of any future legislation amending, supplementing or superseding such section.
18.    Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Texas without regard to
its choice of law principles.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.
JAMES L. GIBSON


/s/ J. L. Gibson                    


Date: 9 Feb 2015                 




WILLBROS GROUP, INC., acting on behalf of itself and its Subsidiaries and
Affiliates
By: /s/ Lori Pinder                    
Title:    Corporate Secretary                
Date:     9 Feb 2015                    

7



--------------------------------------------------------------------------------






FIRST AKNOWLEDGMENT AND SIGNATURE
I HEREBY ACKNOWLEDGE that Willbros Group, Inc. (the “Company”), in accordance
with the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, informed me in writing that:
(1) I should consult with an attorney before signing the Waiver and Release
Agreement (“Agreement”) that was provided to me.
(2) I may review the Agreement for a period of up to twenty-one (21) days prior
to signing the Agreement. If I choose to take less than twenty-one (21) days to
review the Agreement, I do so knowingly, willingly and on advice of counsel.
(3) For a period of seven (7) days following the signing of the Agreement, I may
revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven (7) day revocation period has elapsed.
I HEREBY FURTHER ACKNOWLEDGE receipt of the Agreement on the 9th day of
February, 2015.
Accepted this 9 day of Feb , 2015.




/s/ J. L. Gibson
            JAMES L. GIBSON


WITNESS:
Lisa Miller    2/9/15                                        

8



--------------------------------------------------------------------------------






SECOND ACKNOWLEDGMENT, RELEASE AND SIGNATURE
I HEREBY ACKNOWLEDGE that Willbros Group, Inc. (the “Company”), in accordance
with the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, informed me in writing that:
(1) I should consult with an attorney before signing the Second Acknowledgment,
Release and Signature, which includes the release attached hereto as Exhibit B,
effective as of the Termination Date that was provided to me.
(2) I may review the Second Acknowledgement, Release and Signature for a period
of up to twenty-one (21) days after the Termination Date prior to signing the
Second Acknowledgement, Release and Signature. If I choose to take less than
twenty-one (21) days to review the Second Acknowledgment, Release and Signature,
I do so knowingly, willingly and on advice of counsel.
(3) For a period of seven (7) days following the signing of the Second
Acknowledgment, Release and Signature, I may revoke the execution of the Second
Acknowledgment, Release and Signature, and that the Second Acknowledgment,
Release and Signature will not become effective or enforceable until the seven
(7) day revocation period has elapsed.
(4) The Company shall not accept my signed Second Acknowledgment, Release and
Signature prior to my Termination Date.
(5) Capitalized terms which are not defined in this Second Acknowledgment,
Release and Signature and the Annex A hereto have the meaning assigned in the
Agreement.
Accepted this 1 day of April , 2015.


/s/ J. L. Gibson
            JAMES L. GIBSON


WITNESS:
/s/ Lisa Miller                                                




ANNEX A TO SECOND ACKNOWLEDGMENT, RELEASE AND SIGNATURE

9



--------------------------------------------------------------------------------






SECOND RELEASE
Except with respect to all of the Company’s obligations under the Agreement and
under the Severance Plan (to the extent the same are not modified in the
Agreement), the Participant, and Participant’s heirs, executors, assigns,
agents, legal representatives, and personal representatives, hereby release,
acquit and forever discharge the Company, its predecessors, successors, parent,
subsidiaries, affiliates, operating units and their respective officers,
directors, agents, servants, employees, attorneys, stockholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
obligations, promises, acts, agreements, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to the day prior to the Termination
Date that arose out of or were related to the Participant’s employment with the
Company or the Participant’s termination of employment with the Company
including, but not limited to, any and all claims or demands pursuant to Title
VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000e, et seq., which prohibits discrimination in employment based
on race, color, national origin, religion or sex; the Civil Rights Act of 1866,
42 U.S.C. § 2000e, et seq., 42 U.S.C. §1981, 1983 and 1985, which prohibits
violations of civil rights; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1),
which prohibits unequal pay based upon gender; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. §1001, et seq., which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §
12101, et seq. and the Rehabilitation Act of 1973, which prohibit discrimination
against the disabled; the Family and Medical Leave Act of 1993, as amended 29
U.S.C. § 2601, et seq., which provides medical and family leave; the federal
Worker Adjustment and Retraining Notification Act (as amended) and similar laws
in other jurisdictions; the Texas Pay Day Law; and all other federal, state or
local laws or regulations prohibiting employment discrimination, and any claims
for wrongful discharge, breach of contract, breach of the implied covenant of
good faith and fair dealing, fraud, discrimination, harassment, defamation,
infliction of emotional distress, termination in violation of public policy,
retaliation, including workers’ compensation retaliation under state statutes,
tort law, contract law, libel, slander, or claims for retaliation, or other
claims arising under any local, state or federal regulation, statute or common
law. This Release does not apply to the payment of any and all benefits and/or
monies earned, accrued, vested or otherwise owing, if any, to the Participant
under the terms of a Company-sponsored tax qualified retirement or savings plan,
except that the Participant hereby releases and waives any claims that his
termination was to avoid payment of such benefits or payments, and that, as a
result of his termination, he is entitled to additional benefits or payments.
Additionally, this Release does not apply to any of Participant’s rights or
obligations with respect to indemnification or directors’ and officers’
liability coverage to which Participant is entitled or subject in his capacity
as a former officer or employee of the Company. This Release does not apply to
any

10



--------------------------------------------------------------------------------






claim or rights which might arise out of the actions of the Company after the
date the Participant signs this Second Acknowledgment, Release and Signature.
Further, notwithstanding anything herein to the contrary, nothing herein or
otherwise shall release the Company from any claims, rights or damages that may
not be released or waived as a matter of law.





11



--------------------------------------------------------------------------------





Exhibit A

[consultingagreementgi_image1.gif]
CONSULTING AGREEMENT
(For Services Within the United States and Canada Only)


This Consulting Agreement ("Agreement") is effective this 9th day of April, 2015
(the “Effective Date”), by and between PM Resources Consulting, LLC
(“Consultant”), owned by James L. Gibson, an individual residing at 1408 Crocker
Street, Houston, TX 77019 and Willbros United States Holdings, Inc. ("Company"),
a corporation duly formed under the laws of Delaware. Consultant and Company are
hereinafter sometimes referred to individually as a "Party" and collectively as
the "Parties".


W I T N E S S E T H :


In consideration of their mutual covenants hereunder, the Parties agree as
follows:


1.
Scope of Services. Company may from time to time request that Consultant provide
to Company certain services as detailed in Exhibit “A” (the "Services").
Consultant warrants that the Services shall be performed with that degree of
skill and judgment normally exercised by those performing services of a similar
nature and shall meet all standards of Company as advised and applied by
Company, acting reasonably, from time to time. Consultant shall be entitled to
determine how and when the Services are performed so long as Consultant meets
any and all deadlines which may be imposed or requested by Company from time to
time, acting reasonably. If Consultant provides personnel, it shall provide all
necessary personnel appropriately qualified to provide the Services in a safe
and efficient manner.



2.
Charges and Invoices. Charges for Services, payment and travel expense will be
made as detailed in Exhibit B. Company shall not be billed for any of
Consultant’s overhead or office expenses. Consultant shall maintain accurate,
written books and records regarding all activities and charges incurred pursuant
to this Agreement. Company shall have the right to cause an audit of the
Consultant’s books and records at any time upon reasonable notice for 12 months
from the Effective Date or three months from the termination of this Agreement,
Consultant shall cooperate fully with any such audit.



3.
Health, Safety and Environmental Compliance Consultant shall place the highest
priority on health, safety and protection of the environment. It is the
responsibility of the Consultant to provide and maintain a safe working
environment for itself or any of its employees during the performance of the
Services, and to protect the health and safety of itself, its employees and
subcontractors, the employees of Company and Company’ clients (“Owner”), and the
public at large, to the extent they may be affected by the Services. All
methods, tools,

 
equipment, facilities, and vehicles used by Consultant in performing the
Services must be operated safely and in a manner so as to avoid, to the fullest
extent possible, any degradation of the physical environment. Consultant is
responsible for ensuring safe working conditions and compliance with Company’s,
and Owner’s, safety rules and procedures applicable to a specific project and
compliance with all health, safety and environmental laws, rules and
regulations. Consultant warrants that it, and its employees as applicable, have
received all occupational safety and health mandated training necessary for the
provision of the Services including the operation of vehicles, tools and
equipment utilized to perform the Services and that Consultant has all necessary
permits and authorizations to perform the Services.


4.
Relationship. The relationship between Company and Consultant shall be that of
independent contractor, and neither Consultant, nor any of Consultant’s
personnel or subcontractors, as applicable, shall be deemed to be a partner,
agent, or employee of Company. This Agreement shall not in any way be construed
or interpreted as creating a joint venture or partnership between the Parties.
Consultant shall not be entitled to bind Company or enter into any contracts or
agreements with any third parties on behalf of Company, whether in the
performance of the Services or otherwise, unless specifically authorized by
Company. Consultant will provide its own tools, equipment, personal protection
equipment, and office space necessary for the performance of the Services unless
otherwise specifically agreed with Company. Consultant agrees that Consultant,
and any of its personnel as applicable, will not be eligible to participate in
any employee benefit plans generally available to the staff of Company,
including, without limitation, life insurance, health care, disability
insurance, dental, savings, and pension plans. Notwithstanding any provision of
this Agreement to the contrary, Consultant may, following six months of the
Effective Date of the Agreement, in its unfettered discretion, accept concurrent
retainers or engagements from other parties during the Term of this Agreement
(as defined below).



5.
Taxes and other Statutory Deductions.

a)    No payroll or employment taxes of any kind shall be withheld or paid by
Company with respect to the Services rendered or payments to Consultant
hereunder, except as Company may be instructed by tax authorities having
jurisdiction. Consultant shall make all appropriate deductions and payments
related to Consultant, and any employees of Consultant, including without
limitation, for FICA, FUTA, federal, state and local personal income tax, state
disability insurance tax, state unemployment tax, and any other taxes (“Taxes”)
that may become due and payable. Consultant shall not be eligible to participate
in any employee pension, insurance or other fringe benefit plan of Company.
Likewise, no workers’ compensation insurance has been or will be


1



--------------------------------------------------------------------------------



obtained by Company for Consultant or its employees. Consultant covenants to
comply with all applicable laws in that regard.
b)     Consultant hereby agrees to protect, indemnify and hold Company, its
parent companies, subsidiaries, affiliates and co-venturer’s and their
respective employees, officers, directors and assigns (“Company Indemnitees”)
harmless from and against any and all claims, liabilities, demands, and causes
of action arising in connection with Taxes and workers’ compensation. Consultant
assumes the risk of traveling to other locations in and out of the U.S. in
connection with its provision of the Services.
c)    Consultant represents and warrants to Company that if it is a company, it
is a registered company or corporation duly organized, validly existing and in
good standing. Consultant covenants and agrees to pay and be responsible for all
customary corporate source deductions payable by Consultant in connection with
the delivery of the Services.


6.
Sales Taxes. If the Services provided hereunder are subject to sales tax or
other sales, value-added, or excise tax as may be applicable under local law,
the taxes shall be invoiced in addition to the charges for the Services and
invoices shall clearly identify the amount relating to taxes.



7.
Insurance.    At its sole cost and expense, Consultant shall maintain throughout
the term of this agreement the insurance coverage set out in Exhibit C.



8.
Liens. Consultant shall promptly pay all money owing to its personnel utilized
in the performance of the Services under this Agreement and Consultant shall not
file nor permit any liens to be filed by Consultant, Consultant’s personnel
supplied to Company or by Consultant’s other contractors or subcontractors, if
any, against Company or its affiliates or clients. Consultant shall prevent such
liens or immediately act to have such liens released at Consultant’s expense.



9.
Ownership of Work Product. All reports, designs, inventions, CADD and other
electronic files, sketches, working drawings, and other tangible items of work
product prepared by Consultant hereunder in relation to the performance of the
Services shall be the property of Company.

  
10.
Confidential Information. All information and data received or compiled by
Consultant while performing the Services shall be treated as confidential for
the benefit of Company and shall not be disclosed or made known by Consultant to
third parties without the prior written consent of Company. Company retains all
right, title and interest to all Confidential Information. Consultant agrees
that, in the event of any breach or threatened breach of this confidentiality
undertaking by Consultant, Company shall be entitled to damages and

 
equitable relief, including specific performance and injunctive relief. This
Section shall survive the termination of this Agreement.


11.
Compliance with Laws. Consultant represents and warrants that Consultant, its
personnel and its subcontractors, will:

a.comply with all licensing requirements applicable to Consultant’s trade(s) or
profession(s),
b.comply with all applicable laws, rules, codes and regulations of all
applicable government agencies, including federal, state, and local having
jurisdiction over the Services or any part thereof (hereinafter referred to as
“Laws”), which are now or may become applicable to this Agreement or the
performance of the Services hereunder.
12.
Business Ethics.



a.    Willbros Values. Company, as a subsidiary of Willbros Group, Inc.
(“Willbros”) is committed to safety, honesty and integrity, respect for our
people and customers, superior financial performance, vision and innovation and
effective communications (“Willbros Values”). Consultant agrees that in
performing the Services, it will conduct itself in a manner consistent with the
Willbros Values.
b.    Code of Conduct. The Willbros Code of Business Conduct and Ethics (“Code
of Conduct”) governs the manner in which Willbros conducts business. A copy of
the Code of Conduct can be found at www.willbros.com. In conducting the
Services, Consultant agrees to act in a manner consistent with the Code of
Conduct, particularly its provisions relating to confidentiality, disclosure and
avoidance of conflicts of interest, anti-corruption, antitrust and competition,
anti-money laundering and international trade control laws. Any failure to
comply with the Code of Conduct shall be a default and material breach and shall
entitle Company to immediately terminate this Agreement.
c.    Consultant represents and warrants that it is not a government official or
political candidate and that none of its partners, shareholders, employees or
representatives are, or will become, a government official or political
candidate during the Term of this Agreement and will apprise Company if there is
a change in its status.
d.    In performing the Services hereunder, Consultant covenants that it shall
not pay, offer to pay or give any bribe or other thing of value to or for the
benefit of any government official, political party, political candidate, or
public international organization or to any private company or person if such
payment, promise or offer is done with the purpose of securing an improper
advantage for Consultant or Company in relation to the performance of the
Services or in obtaining or retaining business.
e.    Should Consultant provide any Services outside of the United States, prior
to mobilization it shall receive


2



--------------------------------------------------------------------------------



training by the Company on the Foreign Corrupt Practices Act, provide background
information as requested by Company, be provided with the Company’s policies
related to anti-corruption and will undergo further training as requested by
Company. The Parties further consent to the amendment of this Agreement so it
contains the Company’s standard compliance language for international
agreements.


13.
INDEMNIFICATION.



a.    INDEMNIFICATION BY CONSULTANT. CONSULTANT SHALL DEFEND, INDEMNIFY AND HOLD
COMPANY, ITS PARTNERS, SHAREHOLDERS, SUBSIDIARIES AND AFFILIATES, AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, SUBCONTRACTORS AND
AGENTS, HARMLESS FROM AND AGAINST LIABILITY, LOSS, DAMAGES, PENALTIES AND
EXPENSE, INCLUDING REASONABLE LEGAL FEES AND COSTS, (COLLECTIVELY “CLAIMS”)
ARISING OUT OF OR RESULTING FROM:
i.
OBLIGATIONS PURSUANT TO THIS AGREEMENT. CONSULTANT’S PERFORMANCE OR FAILURE TO
PROPERLY PERFORM ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT,

ii.
INJURIES AND DAMAGE TO CONSULTANT’S PROPERTY. PERSONAL INJURY, DISEASE OR DEATH
OF CONSULTANT, CONSULTANT PERSONNEL OR ITS SUBCONTRACTOR’S PERSONNEL OR THE
DAMAGE, DESTRUCTION OR LOSS OF USE OF CONSULTANT’S, OR ITS SUBCONTRACTOR’S,
PROPERTY WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE
(WHETHER CONTRIBUTORY, JOINT OR SOLE) OR STRICT LIABILITY OF COMPANY, BUT
EXCLUDING ONLY THOSE CLAIMS DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
COMPANY, AND



b.    INDEMNIFICATION BY COMPANY. COMPANY SHALL DEFEND, INDEMNIFY AND HOLD
CONSULTANT AND ITS DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, SUBCONTRACTORS
AND AGENTS, HARMLESS FROM AND AGAINST LIABILITY, LOSS, DAMAGES, PENALTIES AND
EXPENSE, INCLUDING REASONABLE LEGAL FEES AND COSTS, (COLLECTIVELY “CLAIMS”)
ARISING OUT OF OR RESULTING FROM:


i.
OBLIGATIONS PURSUANT TO THIS AGREEMENT. COMPANY’ PERFORMANCE OR FAILURE TO

 
PROPERLY PERFORM ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT,
ii.
INJURIES AND DAMAGE TO COMPANY PROPERTY. INJURY, DISEASE, OR DEATH OF COMPANY
PERSONNEL OR THE DAMAGE, DESTRUCTION OR LOSS OF USE OF COMPANY PROPERTY, WHETHER
OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER
CONTRIBUTORY, JOINT OR SOLE) OR STRICT LIABILITY OF CONSULTANT, BUT EXCLUDING
ONLY THOSE CLAIMS DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
CONSULTANT, AND

iii.
LOSS TO THIRD PARTIES. DAMAGE OR DESTRUCTION OF PROPERTY (INCLUDING POLLUTION,
CONTAMINATION AND CLEANUP) OR PERSONAL INJURY TO, DISEASE OR DEATH OF ANY THIRD
PARTY (OTHER THAN TO CONSULTANT) TO THE EXTENT ARISING OUT OF OR RESULTING FROM
THE NEGLIGENCE, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT OF COMPANY, INCLUDING
THE EXTENT TO WHICH THE THIRD PARTY’S CLAIM IS ATTRIBUTABLE TO CONSULTANT’S
NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF CONTRACT, OR STRICT LIABILITY IMPOSED
ON CONSULTANT AS A MATTER OF LAW, DURING CONSULTANT’S PERFORMANCE OF SERVICES
UNDER THIS AGREEMENT.

 
c.    NOTIFICATION OF INDEMNIFICATION CLAIM. EACH PARTY SHALL ADVISE THE OTHER
PARTY PROMPTLY IN WRITING OF A CLAIM WHICH COULD GIVE RISE TO A RIGHT OF
INDEMNIFICATION HEREUNDER, AND THE INDEMNIFIED PARTY SHALL BE ENTITLED TO
PARTICIPATE IN THE DEFENSE OF SUCH CLAIM AT ITS OWN EXPENSE.


d.    WAIVER OF CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IN NO EVENT SHALL COMPANY (AND ANY AFFILIATED ENTITY) OR
CONSULTANT BE RESPONSIBLE, ONE TO THE OTHER, FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE, HOWEVER CAUSED, INCLUDING WITHOUT
LIMITATION, ANY INCREASED OPERATING EXPENSE, LOSS OF ANTICIPATED REVENUE OR
PROFIT OR LOSS OF GOODWILL.


e.    SURVIVAL. THE PARTIES’ OBLIGATIONS CONTAINED HEREIN SHALL SURVIVE ANY
TERMINATION OR EXPIRY OF THIS AGREEMENT.




3



--------------------------------------------------------------------------------



14.
Term and Termination. This Agreement shall commence on the Effective Date and
continue thereafter for a period of twelve months or until terminated (the
“Term”) by either Party providing to the other twenty business days’ notice of
termination in writing. This Agreement may also be terminated without notice by
either Party for just cause, including material breach of this Agreement. Other
than as described above, upon termination of this Agreement, Company shall not
be required to make any further payments to Consultant other than for monies
owing at the date of termination.

15.
Notices. Any notices or communications required or permitted to be given
hereunder shall be given in writing by delivery in person or by first class mail
addressed to the Party, postage prepaid, or by facsimile or email at the
following addresses, or such other address(es) as a Party may, from time to
time, designate in writing:

If to Consultant:
PM Resources Consulting, LLC
Telephone:     
Facsimile:          
Email:     
Attention: James L. Gibson    
        
If to Company:
Willbros United States Holdings, Inc.
4400 Post Oak Parkway, Ste. 1000
Houston, Texas 77027
Telephone: 713-403-8000
Facsimile: 713-403-8136
Email: lori.pinder@willbros.com    
Attention:    Corporate Secretary/Lori Pinder


Invoicing
Willbros United States Holdings, Inc.
Accounts Payable Department
PO Box 56607
Houston, Texas 77256    
Email: vendor.services@willbros.com
Attention: Mike Fournier


16.
Severability. In the event any portion of this Agreement is held to be
unenforceable or invalid, the validity and enforceability of the remainder of
this Agreement shall be unaffected.



17.
Interpretation. In this Agreement, unless otherwise specified, the use of any
gender includes the other gender and the use of the terms “it, its, their or
theirs” shall include a gender, if applicable.



18.
Time of the Essence. Time shall be of the essence of this Agreement.

 


19.
Assignments and Subcontracts. This Agreement shall inure to the benefit of and
bind the Parties, their successors, and permitted assigns. Neither Party shall
assign all or any part of this Agreement, except to an affiliate, without the
prior written consent of the other Party.



20.
Governing Law. This Agreement shall be governed and constructed in accordance
with the laws of the State of Texas and all disputes shall be resolved by the
courts in Harris County.



21.
Entire Agreement. This Agreement and all exhibits attached constitute the entire
agreement between the Parties relating to the subject matter hereof, and
supersedes all previous bids, proposals, contracts, understandings, and other
agreement between the Parties. This Agreement may not be amended except in
writing signed by both Parties. In the event of a conflict between this
Agreement and any “job order” or “authorization letter” issued in connection
herewith, the provisions of this Agreement shall prevail.



22.
Multiple Originals. This Agreement may be executed in multiple counterparts each
of which shall constitute an original agreement as to the Party signing same,
but all of which shall constitute a single agreement.



23.
Independent Legal Advice. The Parties hereto acknowledge that they have not
relied upon the other Party to this Agreement for advice, whether legal or
otherwise, in connection with this Agreement and the Parties hereto further
acknowledge that they have each been advised to seek independent legal advice
with respect to same.



In Witness Whereof, the Parties hereto have executed this Agreement as of the
Effective Date.


PM RESOURCES CONSULTING, LLC


By:     ________________________________        
Name:    James L. Gibson            


WILLBROS UNITED STATES HOLDINGS, INC.


By:     _______________________________            
Name:     Lori Pinder        
Title:     Corporate Secretary


            


By:    _______________________________
Name:    John McNabb
Title:    CEO    




4

